DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
s 1-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-5 and 12-20 of U.S. Patent No.10, 249,134. Although the claims at issue are not identical, they are not patentably distinct from each other because following observation is made:
Instant Application 
Patent No. 10,249,134
1. A gaming device, comprising: a plurality of lights associated with the gaming device; and a processor configured to: receive status information from a remote device; retrieve at least one management rule from a plurality of management rules available for use at the gaming device; set a power state for the lights associated with the gaming device based on the status information received from the remote device and the at least one management rule; and control illumination of the lights associated with the gaming device in accordance with the power state, wherein the gaming device is one of a plurality of gaming devices located at an establishment and coupled to a network.  
1. A gaming device, comprising: a memory having a plurality of power management rules;  and a processor configured to: receive a power status 
information and at least one predefined propagation directive from at least one secondary gaming device;  retrieve at least one power management rule from the memory;  and set a power state of the gaming device based on the power status information received from the at least one secondary gaming device and the at least one power management rule, wherein the gaming device is one of a plurality of gaming devices coupled to a network, wherein the secondary gaming device is another one of the plurality of gaming devices, wherein the gaming device and the secondary gaming device are proximately located in an 
establishment and within a predetermined zone within the establishment, and wherein the propagation directive determines which of the plurality of the plurality of gaming devices other than the gaming device that is to receive information pertaining to the power state of the gaming device.


12.  A method for controlling power consumption in a plurality of gaming devices interconnected via one or more networks, comprising: receiving, at a 
first gaming device of the plurality of gaming devices, a power operating parameter and at least one predefined propagation directive from at least one  other gaming device of the plurality of gaming devices;  retrieving, at the first gaming device, at least one power control rule;  configuring a power 
state of the first gaming device based on the power operating parameter from the at least one other gaming device and the at least one power control rule; and transmitting the power state of the first gaming device to one or more other of the gaming devices as the first gaming device based on the at least one predefined propagation directive, wherein the plurality of gaming devices are associated with an establishment.
8. A method for controlling power consumption at a gaming establishment having a plurality of gaming devices interconnected via one or more networks, the method comprising: receiving, at a first gaming device of the plurality of gaming devices, an operating parameter and at least one propagation directive from at least one other gaming device of the plurality of gaming devices; retrieving, at the first gaming device, at least one control rule;  configuring a state of at least one peripheral device coupled to the first gaming device based on the operating parameter and the at least one control rule; and transmitting the state of the at least one peripheral device coupled to one or more other of the plurality of gaming devices based on the at least one propagation directive.  

12.  A method for controlling power consumption in a plurality of gaming devices interconnected via one or more networks, comprising: receiving, at a 
first gaming device of the plurality of gaming devices, a power operating parameter and at least one predefined propagation directive from at least one  other gaming device of the plurality of gaming devices;  retrieving, at the first gaming device, at least one power control rule;  configuring a power 
state of the first gaming device based on the power operating parameter from the at least one other gaming device and the at least one power control rule; and transmitting the power state of the first gaming device to one or more other of the gaming devices as the first gaming device based on the at least one predefined propagation directive, wherein the plurality of gaming devices are associated with an establishment.


As demonstrated, the independent claim 1 and 12 of the patent 10,249,134 disclose all the features of the independent claims 1, 5 and 8 of the instant application with minor obvious variations. Thus, it would have been obvious to one of ordinary skill in the art having the claims 1-5 and 12-20 of patent 10,249,134 to modify the claims to achieve the features of claims 1-14 of the instant application.
	This is an obviousness-type double patenting rejection.



Claims 1-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-5 and 11-18 of U.S. Patent No. 9,325,203. Although the claims at issue are not identical, they are not patentably distinct from each other because following observation is made:
Instant Application 
Patent No. 9,325,203
1. A gaming device, comprising: a plurality of lights associated with the gaming device; and a processor configured to: receive status information from a remote device; retrieve at least one management rule from a plurality of management rules available for use at the gaming device; set a power state for the lights associated with the gaming device based on the status information received from the remote device and the at least one management rule; and control illumination of the lights associated with the gaming device in accordance with the power state, wherein the gaming device is one of a plurality of gaming devices located at an establishment and coupled to a network.  
1.  A gaming device, comprising: a memory having a plurality of power management rules;  and a processor, configured to: receive a power status 
information from at least one secondary gaming device, the power status information including at least power status information of at least one 
peripheral device of the at least one secondary gaming device and at least one predefined propagation rule;  retrieve at least one power management rule from the memory, the at least one power management rule including power rules for 
each of one or more peripheral devices, the one or more peripheral devices including at least a bill acceptor, printer, or display;  adjust a power state 
of the gaming device based on the power status information received from the at least one gaming device and the at least one power management rule;  determine if the adjusted power state of the gaming device is to be transmitted to 
another at least one other gaming device based on the predefined propagation rule;  transmit the power status information from the gaming device to the 
another at least one other gaming device based on the predefined propagation rule if it is determined that the adjusted power state from the gaming device is to be transmitted to another at least one other gaming device;  determine if 
 the another at least one other gaming device is a boundary gaming device;  and operate the another at least one other gaming device to ignore the power state of the gaming device if it is determined that the at least one other gaming device is a boundary gaming device. 

5. A method for controlling power to peripheral devices associated with a plurality of gaming devices at a gaming establishment, the gaming devices being coupled to one or more networks, the method comprising: receiving, at a first gaming device of the plurality of gaming devices, an operating parameter; retrieving, at the first gaming device, at least one control rule; and configuring a state of at least one peripheral device coupled to the first gaming device based on the operating parameter and the at least one control rule.  

11.  A method for controlling power consumption in a primary gaming device, comprising: receiving a power operating parameter from at least one secondary gaming device, the power operating parameter including a power state for one or 
more of the peripheral devices of the at least one secondary gaming device and at least one propagation rule;  retrieving, at the primary gaming device, at least one power control rule, the at least one power control rule including power control rules for one or more peripheral devices;  configuring a power state of the primary gaming device based on the power operating parameter from  the at least one secondary gaming device and the at least one power control rule;  determining if the power operating parameter from the at least one 
secondary gaming device is to be transmitted to another gaming device based on the predefined propagation rule;  and transmitting the power operating  parameter to the another gaming device based on the predefined propagation rule 
if it is determined that the power operating parameter of the secondary gaming device is to be transmitted to another gaming device based on the predefined propagation rule;  determining if the another gaming device is a boundary gaming device;  and bypassing the transmitting of the power operating parameter if it is determined that the another gaming device is a boundary gaming device.
8. A method for controlling power consumption at a gaming establishment having a plurality of gaming devices interconnected via one or more networks, the method comprising: receiving, at a first gaming device of the plurality of gaming devices, an operating parameter and at least one propagation directive from at least one other gaming device of the plurality of gaming devices; retrieving, at the first gaming device, at least one control rule;  configuring a state of at least one peripheral device coupled to the first gaming device based on the operating parameter and the at least one control rule; and transmitting the state of the at least one peripheral device coupled to one or more other of the plurality of gaming devices based on the at least one propagation directive.  

11.  A method for controlling power consumption in a primary gaming device, comprising: receiving a power operating parameter from at least one secondary gaming device, the power operating parameter including a power state for one or 
more of the peripheral devices of the at least one secondary gaming device and at least one propagation rule;  retrieving, at the primary gaming device, at least one power control rule, the at least one power control rule including power control rules for one or more peripheral devices;  configuring a power state of the primary gaming device based on the power operating parameter from  the at least one secondary gaming device and the at least one power control rule;  determining if the power operating parameter from the at least one 
secondary gaming device is to be transmitted to another gaming device based on the predefined propagation rule;  and transmitting the power operating  parameter to the another gaming device based on the predefined propagation rule 
if it is determined that the power operating parameter of the secondary gaming device is to be transmitted to another gaming device based on the predefined propagation rule; determining if the another gaming device is a boundary gaming device; and bypassing the transmitting of the power operating parameter if it is determined that the another gaming device is a boundary gaming device.


As demonstrated, the independent claim 1 and 11 of the patent 9,325,203 disclose all the features of the independent claims 1, 5 and 8 of the instant application with minor obvious variations. Thus, it would have been obvious to one of ordinary skill in the art having the claims 1-5 and 11-18 of patent 9,325,203to modify the claims to achieve the features of claims 1-14 of the instant application.
This is an obviousness-type double patenting rejection.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claims 1-14 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Buchholz et al. (Buchholz) (Pub No.: 2009/0138133)
Regarding claim 1 Buchholz discloses:  A gaming device, [Fig.1A and Fig.1B] comprising: a plurality of lights associated with the gaming device; [ [0061], lights] and a processor configured to: receive status [power status information] information from a remote device; [[0060] related/adjacent gaming machine corresponds remote device] retrieve at least one management rule from a plurality of management rules available for use at the gaming device; [Fig.3, [0033]-[0036]] set a power state for the lights [[0061], turning off or dimming the power state of lights]  associated with the gaming device based on the status information received from the remote device and the at least one management rule; and control illumination of the lights associated with the gaming device in accordance with the power state, [[0060]-[0063], replicate the current power status of the gaming machine based on power status of adjacent gaming machine and based power management policy]  wherein the gaming device is one of a plurality of gaming devices located at an establishment and coupled to a network. [[0037]-[0038], [0042], [0060]-[0063] casino]
Regarding claim 2 Buchholz discloses: the remote device is a secondary gaming device or a remote controller.  [[0060] Related/Adjacent gaming machine]
Regarding claim 3 Buchholz discloses: the remote device is a secondary gaming device, and wherein the secondary gaming device is another one of the plurality of gaming devices.  [[0060] Related/Adjacent gaming machine]
Regarding claim 4 Buchholz discloses: the processor is configured to receive a propagation directive, and wherein the propagation directive determines which of the plurality of the plurality of gaming devices other than the gaming device that is to receive information pertaining to the power state of the gaming device. [[0060] adjacent gaming machine to send power status]
Claim 5 is having similar limitations to that of the apparatus of claim 1.Accordingly, claim 5 is rejected under a similar rational as that of claim 1 above.
Regarding claim 6 Buchholz discloses: the state effects power consumption of the at least one peripheral device. [0061] 
Regarding claim 7 Buchholz discloses: the at least one peripheral device includes an illumination device. [[0061], lights] 
Regarding claim 8 Buchholz discloses: method for controlling power consumption at a gaming establishment [casino] having a plurality of gaming devices [gamine machines] interconnected via one or more networks, [[0037]-[0038], [0042], [0060]-[0063] casino] the method comprising: receiving, at a first gaming device of the plurality of gaming devices, an operating parameter and at least one propagation directive from at least one other gaming device of the plurality of gaming devices; retrieving, at the first gaming device, at least one control rule;  configuring a state of at least one peripheral device coupled to the first gaming device based on the operating parameter and the at least one control rule; [[0060]-[0063], replicate the current power status of the gaming machine based on power status of adjacent gaming machine and based power management policy]  and transmitting the state of the at least one peripheral device coupled to one or more other of the plurality of gaming devices based on the at least one propagation directive. [[0060] adjacent gaming machine to send power status]
Regarding claim 9 Buchholz discloses: the at least one peripheral device includes an illumination device. [[0061], lights] 
Regarding claim 10 Buchholz discloses: the at least one peripheral device includes one or more lights, and wherein the power consumption pertains to the one or more lights.  
Regarding claim 11 Buchholz discloses: a status of the first gaming device is impacts the degree of lighting provided by the one or more lights coupled to the first gaming device. [[0061], lights]   
Regarding claim 12 Buchholz discloses: the at least one control rule impacts operation of each of the one or more perpheral devices of the first gaming device. [0061]
Regarding claim 13 Buchholz discloses: the method comprises: determining a power state for a plurality of the other gaming devices based in part on the propagation pattern. [[0060], Adjacent gaming machine]   
Regarding claim 14 Buchholz discloses: the method comprises: receiving an operating parameter from a plurality of the other gaming devices; and configuring the state of the first gaming device in response to the operating parameter from the plurality of the other gaming devices.  [[0060]-[0063]]
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZAHID CHOUDHURY whose telephone number is (571)270-5153.  The examiner can normally be reached on Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kim Huynh can be reached on 571-272-4147.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ZAHID CHOUDHURY/               Primary Examiner, Art Unit 2186